DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR ENCODING AND DECODING TILES AND WAVEFRONT PARALLEL PROCESSING USING A SINGLE CORE AND APPARATUS USING SAME.
The abstract of the disclosure is objected to because it states the “number of substreams may be the same as the number of entry points.” However, the disclosure states “Option 1 – Mandating that if WPP is used, number of substreams must be maximum.” See 61/614,504, pg. 123 (emphasis added).  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-5, 11, 1, 9, 10, 12, and 1, respectively, of U.S. Patent No. 9,955,178 B2 in view of Coban et al., (U.S. Patent Application Publication No. 2012/0189049 A1). The instant application discloses all the limitations of the patent, as shown in the table below. However, the Coban suggests deriving motion information for the block based on the prediction information (Motion estimation unit 122 may generate a reference picture index that indicates the reference picture in list 0 containing the reference block of the PU and a motion vector that indicates a spatial displacement between the pixel block of the PU and the reference block; 0090); and deriving motion information for a block of a current substream (¶0112 and Fig. 10); deriving prediction samples on the block based on the motion information for the block (Prediction processing unit 152 includes a motion compensation unit 162 and an intra-prediction processing unit 164; 0105); and encoding prediction information on the motion information (Fig. 2). Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding apparatus/method/medium of the patent with the motion estimation of Coban. The motivation would be to indicate a spatial displacement between the pixel block of the PU and the reference block. Coban at 0090. It would also have been obvious at the time to perform inverse decoder/encoder operations.

Instant Application 16/886,400
Patent 9,955,178 B2 (14/387,002)
19. A video decoding method, by a video decoding apparatus, comprising:
receiving a bitstream including information on a slice header and information on substreams for a current slice segment; obtaining entry point information for the substreams from the slice header; and 

decoding 
the substreams based on the entry point information to reconstruct a picture, 
wherein decoding the substreams includes: deriving prediction information on a block of a current substream; 
deriving motion information for the block based on the prediction information; 
deriving prediction samples on the block based on the motion information for the block; and 

generating reconstructed samples to generate the reconstructed picture based on the prediction samples, 

wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.


receiving, by a decoding apparatus, a bitstream including a slice header and substreams for a current slice segment;  obtaining, by the decoding apparatus, entry 
decoding, by the decoding apparatus, 
the substreams based on the entry point information to reconstruct a picture;  

wherein decoding the substreams includes: 
deriving prediction information on a block of a current substream;  


deriving prediction samples on the block based on the prediction information;  and 


generating reconstructed samples to reconstruct the picture based on the prediction samples, 

wherein the picture consist of multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.

2.  The method of claim 1, 
wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
21. The video decoding method of claim 19, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
3.  The method of claim 1, 
wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
22. The video decoding method of claim 19, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
4.  The method of claim 1, 
wherein an entry point indicates a first bit of a corresponding substream, wherein the entry point information specifies a number of bytes between two entry points.
23. The video decoding method of claim 19, wherein the substreams are substreams for wavefront parallel processing (WPP).
5.  The method of claim 1, 
wherein the substreams are substreams for wavefront parallel processing (WPP).
24. The video decoding method of claim 19, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
11.  The method of claim 1, 
wherein the number of the substreams is equal to the number of the entry point offsets plus one.
25. A video encoding method, by a video encoding apparatus, comprising: 
encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes: deriving motion information for a block of a current substream; deriving prediction samples on the block based on the motion information for the block; and encoding prediction information on the motion information, 
wherein the slice header includes entry point information for the substreams, 




wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, 
wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.



1.  A video decoding method, comprising: 

receiving, by a decoding apparatus, a bitstream including a slice header and substreams for a current slice segment;  
obtaining, by the decoding apparatus, entry point information for the substreams from the slice header;  and 
decoding, by the decoding apparatus, the substreams based on the entry point information to reconstruct a picture;  wherein decoding the substreams includes: 
deriving prediction information on a block of a current substream;  
deriving prediction samples on the block based on the prediction information;  and generating reconstructed samples to reconstruct the picture based on the prediction samples, 
wherein the picture consist of multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
26. The video encoding method of claim 25, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
9.  The apparatus of claim 6, 
wherein an entry point indicates a first bit of a corresponding substream, wherein the entry point information specifies a number of bytes between two entry points.
27. The video encoding method of claim 25, wherein the substreams are substreams for wavefront parallel processing (WPP).
10.  The apparatus of claim 6, 
wherein the substreams are substreams for wavefront parallel processing (WPP).
28. The video encoding method of claim 25, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
12.  The apparatus of claim 6, 
wherein the number of the substreams is equal to the number of the entry point offsets plus one.
29. A non-transitory decoder-readable storage medium storing a bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps: obtaining entry point information for substreams from a slice header, wherein the bitstream includes information on the slice header and information on the substreams for a current slice segment; and decoding the substreams based on the entry point information to reconstruct a picture, wherein decoding the substreams includes: deriving prediction information on a block of a current substream; deriving motion information for the block based on the prediction information; 
deriving prediction samples on the block based on the motion information for the block; and 



generating reconstructed samples to generate the reconstructed picture based on the prediction samples, 


wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding method, comprising: 




receiving, by a decoding apparatus, a bitstream including a slice header and substreams for a current slice segment;  
obtaining, by the decoding apparatus, entry point information for the substreams from the slice header;  and 
decoding, by the decoding apparatus, the substreams based on the entry point information to reconstruct a picture;  



wherein decoding the substreams includes: 
deriving prediction information on a block of a current substream;  
deriving prediction samples on the block based on the prediction information;  and 



generating reconstructed samples to reconstruct the picture based on the prediction samples, 


wherein the picture consist of multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
30. The non-transitory decoder-readable storage medium of claim 29, 
wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
9.  The apparatus of claim 6, 

wherein an entry point indicates a first bit of a corresponding substream, wherein the entry point information specifies a number of bytes between two entry points.
31. The non-transitory decoder-readable storage medium of claim 29, wherein the substreams are substreams for wavefront parallel processing (WPP).
10.  The apparatus of claim 6, 

wherein the substreams are substreams for wavefront parallel processing (WPP).
32. The non-transitory decoder-readable storage medium of claim 29, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
14.  The non-transitory decoder-readable storage medium of claim 11, wherein the number of the substreams is equal to the number of the entry point offsets plus one.


Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-14 of U.S. Patent No. 10,708,610 B2 in view of Coban et al., (U.S. Patent Application Publication No. 2012/0189049 A1). The instant application discloses all the limitations of the patent, as shown in the table below. However, the patent does not explicitly disclose deriving motion information for the block based on the prediction information. Coban suggests deriving motion information for the block based on the prediction information (Motion estimation unit 122 may generate a reference picture index that indicates the reference picture in list 0 containing the reference block of the PU and a motion vector that indicates a spatial displacement between the pixel block of the PU and the reference block; 0090); and deriving motion information for a block of a current substream (¶0112 and Fig. 10); deriving prediction samples on the block based on the motion information for the block (Prediction processing unit 152 includes a motion compensation unit 162 and an intra-prediction processing unit 164; 0105); and encoding prediction information on the motion information (Fig. 2). Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding apparatus/method/medium of the patent with the motion estimation of Coban. The motivation would be to indicate a spatial displacement between the pixel block of the PU and the reference block. Coban at 0090.

Instant Application 16/886,400
Patent No. 10,708,610 B2 (16/245,778)
19. A video decoding method, by a video decoding apparatus, comprising:
receiving a bitstream including information on a slice header and information on substreams for a current slice segment; obtaining entry point information for the substreams from the slice header; and decoding the substreams based on the entry point information to reconstruct a picture, wherein decoding the substreams includes: deriving prediction information 

on a block of a current substream; 
deriving motion information for the block based on the prediction information; 
deriving prediction samples on the block based on the motion information for the block; and 


generating reconstructed samples to generate the reconstructed picture based on the prediction samples, 



wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding method, by a video decoding apparatus, comprising: 
receiving a bitstream including information on a slice header and information on substreams for a current slice segment;  
obtaining entry point information for the substreams from the slice header;  and 
decoding the substreams based on the entry point information to reconstruct a picture, 
wherein decoding the substreams includes: 
deriving prediction information 
and residual information 
on a block of a current substream;  


deriving prediction samples on the block based on the prediction information;  

deriving residual samples on the block 
based on the residual information;  
generating reconstructed samples to generate the reconstructed picture based on the prediction samples and the residual samples;  and 
performing deblocking filtering on the reconstructed picture, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
20. The video decoding method of claim 19, wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
2.  The video decoding method of claim 1, wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
21. The video decoding method of claim 19, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
3.  The video decoding method of claim 1, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
22. The video decoding method of claim 19, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
4.  The video decoding method of claim 1, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points. 
23. The video decoding method of claim 19, wherein the substreams are substreams for wavefront parallel processing (WPP).
5.  The video decoding method of claim 1, wherein the substreams are substreams for wavefront parallel processing (WPP).
24. The video decoding method of claim 19, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
6.  The video decoding method of claim 1, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
25. A video encoding method, by a video encoding apparatus, comprising: encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes: deriving motion information for a block of a current substream; deriving prediction samples on the block based on the motion information for the block; and encoding prediction information on the motion information, 
wherein the slice header includes entry point information for the substreams, wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.



7.  A video encoding method, by a video encoding apparatus, comprising: encoding substreams for a current slice segment in a picture;  and generating a bitstream including information on a slice header and information on substreams for the current slice segment, 







wherein the slice header includes entry point information for the substreams, wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
26. The video encoding method of claim 25, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
8.  The video encoding method of claim 7, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
27. The video encoding method of claim 25, wherein the substreams are substreams for wavefront parallel processing (WPP).
9.  The video encoding method of claim 7, wherein the substreams are substreams for wavefront parallel processing (WPP).
28. The video encoding method of claim 25, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
10.  The video encoding method of claim 7, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
29. A non-transitory decoder-readable storage medium storing a bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps: obtaining entry point information for substreams from a slice header, wherein the bitstream includes information on the slice header and information on the substreams for a current slice segment; and decoding the substreams based on the entry point information to reconstruct a picture, wherein decoding the substreams includes: deriving prediction information on a block of a current substream; deriving motion information for the block based on the prediction information; 
deriving prediction samples on the block based on the motion information for the block; and 



generating reconstructed samples to generate the reconstructed picture based on the prediction samples, 


wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
11.  A non-transitory decoder-readable storage medium storing a bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps: obtaining entry point information for substreams from a slice header, wherein the bitstream includes information on the slice header and information on the substreams for a current slice segment;  and decoding the substreams based on the entry point information to reconstruct a picture, wherein decoding the substreams includes: deriving prediction information and residual information on a block of a current substream;  


deriving prediction samples on the block 
based on the prediction information;  
deriving residual samples on the block, wherein the residual samples are derived based on the residual information;  
generating reconstructed samples to generate the reconstructed picture based on the prediction samples and the residual samples;  and performing deblocking filtering on the reconstructed picture, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header. 
30. The non-transitory decoder-readable storage medium of claim 29, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
12.  The non-transitory decoder-readable storage medium of claim 11, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
31. The non-transitory decoder-readable storage medium of claim 29, wherein the substreams are substreams for wavefront parallel processing (WPP).
13.  The non-transitory decoder-readable storage medium of claim 11, wherein the substreams are substreams for wavefront parallel processing (WPP).
32. The non-transitory decoder-readable storage medium of claim 29, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
14.  The non-transitory decoder-readable storage medium of claim 11, wherein the number of the substreams is equal to the number of the entry point offsets plus one.



Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-14 of U.S. Patent No. 10,218,993 B2 in view of Coban et al., (U.S. Patent Application Publication No. 2012/0189049 A1). The instant application discloses all the limitations of the patent, as shown in the table below, in apparatus form rather than method form. However, the patent does not explicitly disclose deriving motion information for the block based on the prediction information. Coban suggests deriving motion information for the block based on the prediction information (Motion estimation unit 122 may generate a reference picture index that indicates the reference picture in list 0 containing the reference block of the PU and a motion vector that indicates a spatial displacement between the pixel block of the PU and the reference block; 0090); and deriving motion information for a block of a current substream (¶0112 and Fig. 10); deriving prediction samples on the block based on the motion information for the block (Prediction processing unit 152 includes a motion compensation unit 162 and an intra-prediction processing unit 164; 0105); and encoding prediction information on the motion information (Fig. 2). Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding apparatus/method/medium of the patent with the motion estimation of Coban. The motivation would be to indicate a spatial displacement between the pixel block of the PU and the reference block. Coban at 0090.

Instant Application 16/688,400
Patent 10,218,993 B2 (15/925,169)
19. A video decoding method, by a video decoding apparatus, comprising:
receiving a bitstream including information on a slice header and information on substreams for a current slice segment; obtaining entry point information for the substreams from the slice header; and 
decoding the substreams based on the entry point information to reconstruct a picture, 
wherein decoding the substreams includes: deriving prediction information on a block of a current substream; 
deriving motion information for the block based on the prediction information; 
deriving prediction samples on the block based on the motion information for the block; and 




generating reconstructed samples to generate the reconstructed picture based on the prediction samples, 


wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding apparatus, comprising: a decoder configured to 
receive a bitstream including information on a slice header and information on substreams for a current slice segment, to 
obtain entry point information for the substreams from the slice header, and to 
decode the substreams based on the entry point information to reconstruct a picture;  
a memory configured to store the reconstructed picture, wherein the decoder comprises: 
an entropy decoding module configured to 
derive prediction information and residual information on a block of a current substream; 
a prediction module configured to derive prediction samples on the block based on the prediction information;  
an inverse transform module configured to derive residual samples on the block, wherein the residual samples are derived based on the residual information;  
a reconstructed block generating unit configured to generate reconstructed 
samples to generate the reconstructed picture based on the prediction samples and the residual samples, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
20. The video decoding method of claim 19, wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
2.  The video decoding apparatus of claim 1, wherein the decoder initiates decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
21. The video decoding method of claim 19, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
3.  The video decoding apparatus of claim 1, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
22. The video decoding method of claim 19, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
4.  The video decoding apparatus of claim 1, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
23. The video decoding method of claim 19, wherein the substreams are substreams for wavefront parallel processing (WPP).
5.  The video decoding apparatus of claim 1, wherein the substreams are substreams for wavefront parallel processing (WPP).
24. The video decoding method of claim 19, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
  6.  The video decoding apparatus of claim 1, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
25. A video encoding method, by a video encoding apparatus, comprising: 
encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes: deriving motion information for a block of a current substream; deriving prediction samples on the block based on the motion information for the block; and encoding prediction information on the motion information, 
wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, 
wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
7.  A video encoding apparatus, comprising: an encoder configured to
encode substreams for a current slice segment in a picture, and to 
generate a bitstream including information on a slice header and information on substreams for the current slice segment, 






wherein the slice header includes entry point 
information for the sub streams, wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
26. The video encoding method of claim 25, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
8.  The video encoding apparatus of claim 7, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
27. The video encoding method of claim 25, wherein the substreams are substreams for wavefront parallel processing (WPP).
9.  The video encoding apparatus of claim 7, wherein the substreams are substreams for wavefront parallel processing (WPP).
28. The video encoding method of claim 25, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
10.  The video encoding apparatus of claim 7, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
29. A non-transitory decoder-readable storage medium storing a bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps: obtaining entry point information for substreams from a slice header, wherein the bitstream includes information on the slice header and information on the substreams for a current slice segment; and 
decoding the substreams based on the entry point information to reconstruct a picture, wherein decoding the substreams includes: deriving prediction information on a block of a current substream; deriving motion information for the block based on the prediction information; 
deriving prediction samples on the block based on the motion information for the block; and 
generating reconstructed samples to generate the reconstructed picture based on the prediction samples, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
11.  A non-transitory decoder-readable storage medium storing a bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps: obtaining entry point information for substreams from a slice header, 
wherein the bitstream including information on the slice header and information on the substreams for a current slice segment, decoding the substreams based on the entry point information to reconstruct a picture;  
wherein decoding the substreams includes: deriving prediction information and residual information on a block of a current substream;  deriving prediction samples on the block based on the prediction information;  
deriving residual samples on the block, wherein the residual samples are derived based on the residual information;  
generating reconstructed samples to generate the reconstructed picture based on the prediction samples and the residual samples, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and wherein the number of the substreams is derived based on the number information in the slice header.
30. The non-transitory decoder-readable storage medium of claim 29, 
wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
12.  The non-transitory decoder-readable storage medium of claim 11, 
wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
31. The non-transitory decoder-readable storage medium of claim 29, wherein the substreams are substreams for wavefront parallel processing (WPP).
13.  The non-transitory decoder-readable storage medium of claim 11, 
wherein the substreams are substreams for wavefront parallel processing (WPP).
32. The non-transitory decoder-readable storage medium of claim 29, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
14.  The non-transitory decoder-readable storage medium of claim 11, wherein the number of the substreams is equal to the number of the entry point offsets plus one.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 24-26, 28-30 and 32 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without WPP, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The disclosure states “Option 1 – Mandating that if WPP is used, number of substreams must be maximum.” See 61/614,504, pg. 123 (emphasis added).  The claims do not mention a single core or WPP, except for claims 23, 27 and 31, which is broader than the priority disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/Alison Slater/Primary Examiner, Art Unit 2487